      Case 3:18-cv-15554-FLW-DEA Document 29 Filed 09/14/20 Page 1 of 1 PageID: 211




Jeffrey A. Malatesta
Direct Dial: 856-298-4203
Email: jmalatesta@mwm-law.com
Member of NJ Bar

                                                                                         Our File #: 15914.98809
                                                September 14, 2020


        United States District Court, District of New Jersey
        Attn: Honorable Douglas E. Arpert, Magistrate Judge
        Clarkson S. Fisher Building & U.S. Courthouse
        402 East State Street
        Trenton, NJ 08608

             Re:            Jodie Dashore v. Jean Anderson
                            Docket Number: 3:18-cv-15554-FLW-DEA

        Dear Judge Arpert:

               Please be reminded that I represent the Plaintiff in this matter. The parties have conferred
        and we request that the Court mark this case as tentatively settled. The parties have not yet signed
        a formal settlement agreement.


                                                                     Very truly yours,



                                                                     Jeffrey A. Malatesta
                                                                     For the Firm

        JAM/aa
        cc: John Coughlin, Esquire




     401 Route 70 East                317 George Street         1845 Walnut Street           200 Continental Drive
           Suite 100                      Suite 320                  Suite 1199                   Suite 215
Cherry Hill, New Jersey 08034      New Brunswick, NJ 08901     Philadelphia, PA 19103       Newark, Delaware 19713
       856-429-5507                     732-902-0056                215-923-2225                302-731-8349
